NOTE: This order is nonprecedential.


 Wniteb ~tate5 Qtourt of ~peaI5
     for tbe jfeberaI Qtircuit

   IN RE REMBRANDT TECHNOLOGIES, LP,
           PATENT LITIGATION

    REMBRANDT TECHNOLOGIES, LP AND
  REMBRANDT TECHNOLOGIES, LLC (DOING
       BUSINESS AS REMSTREAM),
              Plaintiffs·Appellants,
                        v.
CABLEVISION SYSTEMS CORPORATION AND CSC
             HOLDINGS, INC.,
              Defendants·Appellees,
                       AND
   ABC INC., CBS CORPORATION, AND NBC
             UNIVERSAL, INC.,
              Defendants·Appellees,
                       AND

CENTURY-TCI CALIFORNIA COMMUNICATIONS,
LP, CENTURY-TCI CALIFORNIA, LP, CENTURY-
TCI DISTRIBUTION COMPANY, LLC, CENTURY-
      TCI HOLDINGS, LLC, PARNASSOS
     COMMUNICATIONS, LP, PARNASSOS
 DISTRIBUTION COMPANY I, LLC, PARNASSOS
 DISTRIBUTION COMPANY II, LLC, PARNASSOS
HOLDINGS, LLC, PARNASSOS, LP, AND WESTERN
           NY CABLEVISION, LP,
              Defendants·Appellees,
REMBRANDT TECH v. CABLEVISION             2

                         AND
 CHARTER COMMUNICATIONS OPERATING LLC
   AND CHARTER COMMUNICATIONS, INC.,
                 Defendants-Appellees,
                         AND
     COMCAST CABLE COMMUNICATIONS
      HOLDINGS, INC., COM CAST CABLE
      COMMUNICATIONS, LLC, COMCAST
        CORPORATION, COMCAST OF
  FLORIDA/PENNSYLVANIA, LP, COMCAST OF
PENNSYLVANIA II, LP, AND COMCAST OF PLANO,
                    LP,
                 Defendants-Appellees,
                         AND
                   COXCOM, INC.,
                  Defendant-Appellee,
                         AND
    FOX BROADCASTING COMPANY AND FOX
        ENTERTAINMENT GROUP, INC.,
                 Defendants-Appellees,
                         AND
        SHARP CORPORATION AND SHARP
         ELECTRONICS CORPORATION,
                 Defendants-Appellees,
                         AND
  TIME WARNER CABLE LLC, TIME WARNER
 CABLE, INC., TIME WARNER ENTERTAINMENT
        COMPANY, L.P., TIME WARNER
   ENTERTAINMENT-ADVANCEINEWHOUSE
 PARTNERSHIP, AND TIME WARNER NEW YORK
   CABLE LLC (KNOWN AS TIME WARNER NY
                 CABLE LLC),
3                           REMBRANDT TECH v. CABLEVISION

                   Defendants-Appellees,
                            AND
    ADELPHIA COMMUNICATIONS CORPORATION,
      ADELPHIA CONSOLIDATION LLC, AMBIT
     MICROSYSTEMS, INC., CISCO SYSTEMS, INC.,
    MOTOROLA, INC., NETGEAR, INC., SCIENTIFIC
        ATLANTA INC., AND THOMSON, INC.,
                        Defendants.


                        2012-1022


   Appeal from the United States District Court for the
District of Delaware in case no. 07-MD-1848, Chief Judge
Gregory M. Sleet.


                      ON MOTION


                        ORDER
     Upon consideration of the motions to reform the offi-
cial caption,
      IT Is ORDERED THAT:
    The motions are granted in part: The revised official
caption is reflected above.




        • The court generally retains parties that were
in the district court action, even if those parties are not
participating on appeal. The court removes the appellee
designation from any party that is not participating.
REMBRANDT TECH v. CABLEVISION                               4
                                  FOR THE COURT


      DEC 12 2011                 lsI Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk
cc: Paul B. Milcetic, Esq.
    Edward R. Reines, Esq.
    Jeremy S. Pitcock, Esq.
    John W. Shaw, Esq.
                                             .      FILED
    Mark A. Perry, Esq.                   u.s.THE
                                               COURT OF APPEALS FOR
                                                  FEDFRAl CIRCUIT
    Jeffrey H. Dean, Esq.
    Brian L. Ferrall, Esq.                       DEC ·12 ZOll
    Mitchell G. Stockwell, Esq.
    Jeffrey B. Plies, Esq.
    Richard H. Brown, III, Esq.                  JANHORBAlY
                                                    CLERK
    David S. Benyacar, Esq.
s20